Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION
Response to Amendment
1.	Claims 1 and 14 have been amended and claim 15 added as requested in the amendment filed on August 31, 2022. Following the amendment, claims 1 and 5-15 are pending in the instant application.
2.	The amendment to the claims filed on August 31, 2022 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003) with respect to claim 14. Specifically, claim 14 contains markings to delete a letter within a word, which is not permissible. Appropriate correction is required. 
3.	Claims 1 and 5-15 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on August 31, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1 and 5-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for reasons of record as applied to previously presented claims in section 8 of Paper mailed on April 20, 2020, section 7 of Paper mailed on October 21, 2020, section 12 of Paper mailed on June 11, 2021 and in section 8 of Paper mailed on February 10, 2022 and section 6 of Paper mailed on June 13, 2022.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant traverses the rejection at pp. 5-10 of the Response by essentially providing the same line of arguments that have been submitted, fully considered and fully answered earlier. The Examiner maintains the same position, and the response will not be reiterated here. The only new line of arguments appears at p. 8. Applicant argues that, “the claims have been amended to further define the agent that alters alpha-synuclein metabolism as an agent that increases alpha-synuclein clearance or decreases alpha-synuclein synthesis, which clarifies that not any change in alpha-synuclein metabolic incorporation leads the identification of an agent presumed as a useful therapeutic”.  While this has been fully considered, the argument is not persuasive because an increase or decrease in alpha-synuclein synthesis encompasses any change, absent evidence to the contrary. Applicant further submits that the specification “provides that in protein misfolding diseases, protein misfolding is concentration dependent and that decreasing synthesis or increasing clearance of synuclein is a potential way to develop treatment for Parkinson disease for example, and that measuring alpha-synuclein metabolism provides results about synthesis and clearance rates in normal and disease states (see specification at paragraphs [0003] and [0007])”. Applicant’s argument has been fully considered but is not persuasive because it relates to explanation of the working hypothesis presented within the disclosure and Applicant’s own conclusion, but is not supported by any references to scientific reasoning or any evidentiary experimental or clinical support (see  Meitzner v. Mindick, 549 F.2d. 775, 782, 193 USPQ 17, 22 (CCPA 1977), “Argument of counsel cannot take the place of evidence lacking in the record”). 
Similarly, Applicant’s arguments regrading potential use of the agents identified by the claimed methods lack factual support, see “the specification clearly details that for example, subjects with an increased production of alpha-synuclein may respond better to certain therapeutic agent, while subjects with a decrease clearance of alpha-synuclein may respond better to a different agent (see specification at paragraph [0030]). This provides clear and unambiguous utility for the agents identified by the claimed method as agents that increase alpha-synuclein clearance or decrease alpha-synuclein synthesis. This is further detailed in the specification, which provides that the claimed method is useful for assessing whether a therapeutic agent used to treat a neurological or neurodegenerative disease affects the metabolism of alpha-synuclein in the subject, and that for example, the metabolism of alpha-synuclein may be measured to determine if a given therapeutic agent results in an increase, or a decrease in the production or clearance of alpha-synuclein”. The Examiner maintains that by broadest reasonable interpretation, the claimed method would identify any agent being processed by the active steps of the method as an agent that alters alpha-synuclein metabolism. Furthermore, using this agent as an object of future research to experiment and discover whether it has any effect in treating real-life pathologies broadly termed “protein misfolding diseases”, which currently include traumatic brain injury and aging-related disorders (new claim 15), clearly stands for undue experimentation, which is prohibited by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
7.	No claim is allowed.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
October 17, 2022